J-S51030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

ANGEL L. AYALA OTERO

                         Appellant                  No. 2179 MDA 2013


            Appeal from the Order Entered November 21, 2013
             In the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-CR-0003255-2004
                          CP-22-CR-0003274-2004
                          CP-22-CR-0003275-2004


BEFORE: BOWES, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                        FILED SEPTEMBER 24, 2014

      Angel L. Ayala Otero appeals pro se from the order entered on

November 21, 2013, in the Court of Common Pleas of Dauphin County, that

dismissed, as untimely, his second petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541 9546.       Based upon the

following, we affirm.

      The PCRA court has aptly summarized the background of this case,

and therefore we set forth only the facts necessary to the disposition of this

appeal.   See PCRA Court Pa.R.A.P. 1925(a) Opinion, 1/23/2014, at 1 4.

Review of the record shows Otero entered three guilty pleas to three counts

of robbery at three docket numbers and, on January 6, 2005, was sentenced

to an aggregate term of imprisonment of 26 to 52 years. No post-sentence
J-S51030-14



motion or direct appeal was filed. On July 5, 2005, Otero filed a pro se PCRA

petition, and counsel was appointed for Otero.          The PCRA court held an




decision and the Pennsylvania Supreme Court denied allowance of appeal.

Commonwealth v. Otero, 905 A.2d 1038 (Pa. Super. 2006), appeal

denied, 912 A.2d 836 (Pa. 2006).

       Otero filed this second pro se PCRA petition on April 25, 2013, and an

amended petition on August 16, 2013.                After providing Otero with

Pa.R.Crim.P. 907 notice of intent to dismiss due to untimeliness, 1 and



21, 2013. This appeal followed.2

                                        PCRA relief, we examine whether the PCRA



Commonwealth v. Taylor, 67 A.3d 1245, 1248 (Pa. 2014) (quotations and

citation omitted), cert. denied, 134 S. Ct. 2695 (U.S. 2014).              PCRA

____________________________________________


1
    See PCRA Court Memorandum and Order, 9/19/2013.
2
  The docket reflects that on December 23, 2013, the PCRA court issued an
order for Otero to file a concise statement of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b) within 21 days. On January 10, 2014, Otero
timely filed a concise statement, which referenced, but did not specifically
set forth, the eight issues he raised in his PCRA petition, and the four issues
included in his amended petition. See
1/10/2014.



                                           -2-
J-S51030-14



t

Id. (citation omitted).

       All PCRA petitions must be filed within one year of the date the

judgment of sentence becomes final, unless the petition alleges, and the

petitioner proves, that one of the three enumerated exceptions to the time

for filing requirement is met. See 42 Pa.C.S. § 9545(b)(1).3 A judgment is



review in the Supreme Court of the United States and the Supreme Court of



9545(b)(3).



after expiration of the 30-day period during which Otero could have filed a

direct appeal from the judgment of sentence.4            See Pa.R.A.P. 903(a).




                              iled to invoke any exception to the one year filing
____________________________________________


3
  The PCRA exceptions that allow for review of an untimely petition are as
follows: (1) governmental interference; (2) the discovery of previously
unknown facts; and (3) a newly-recognized constitutional right. See 42
Pa.C.S. § 9545 (b)(1)(i)-(iii).
4
  See                                                 [statutory] period [of
time] shall fall on Saturday or Sunday, or on any day made a legal holiday
by the laws of this Commonwealth or of the United States, such day shall be




                                           -3-
J-S51030-14




ineffective and that this Court abused its discretion in its imposition of the

                                           supra, at 5 6.   As Otero has neither



time limit, the PCRA court lacked jurisdiction to review the petition.5



petition.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2014




____________________________________________


5
  Otero did not address the issue of the timeliness of his second PCRA
petition, either in his petition, amended petition, response to the PCRA




                                           -4-